UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 7, 2009 (Exact name of registrant as specified in its charter) Florida 000-33351 65-1147861 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) SE Port St. Lucie Boulevard, FL 34952 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (772) 225-5930 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operation and Financial Condition. On August 7, 2009, FPB Bancorp, Inc. issued a press release announcing its financial results for the period ending June 30, 2009. A copy of the press release is furnished as Exhibit 99.1 to this report Item 9.01.Financial Statements and Exhibits. (d) Exhibits. The following exhibit is being furnished with this Report. 99.1 Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FPB BANCORP, INC. (Registrant) Date: August 7, 2009 /s/Nancy E. Aumack Nancy E. Aumack Chief Financial Officer
